Earl, J.
There was no valid extension of time for the payment of the small balance of interest, and there was no waiver or estoppel which precluded the plaintiff from bringing this action. While, under the circumstances of this *79case, a court of equity, in the exercise of its discretion, might have dismissed plaintiff’s complaint, it was not bound to do so, and hence there was no error of law in refusing to do so. Whether the defendant should have costs was in the discretion 'of the court below, and that discretion is not subject to review here. The rights of the defendant were sufficiently protected by the denial of costs to the plaintiff, and by the form of the foreclosure judgment entered.
The judgment should be affirmed, with costs.
All concur.